Title: From Thomas Jefferson to the Senate, 24 March 1804
From: Jefferson, Thomas
To: Senate


          
            To the Senate of the United States of America.
          
          I nominate James Bruff, now a Captain, to be Major in the corps of Artillerists, vice Richard S. Blackburn decd.
          Richard Whiley, now a 1st. Lieutt. to be a Captain vice James Bruff promotd.
          Simon Owens, a 2d Lieutt. to be 1st. Lieutenant vice 1st. Lieutt. G. W. Stall resignd
          James Porter, an ensign, to be 2d. Lieutt. vice 2d. Lieutt. Owens promoted
          Peter P. Schuyler, a 1st Lieutt. to be Captain vice George Salmon deceased.
          Richard Buck, a 2d Lieutt. to be 1st. Lieutenant vice 1st. Lieutt. B. Wilkinson resignd.
          Henry R. Graham, a 2d. Lieutt. to be 1st. Lieutent. vice 1st. Lieutt. P. P. Schuyler promotd
          William P. Clyma, an ensign, to be 2d. Lieutent. vice 2d. Lieutt. Richd. Buck promoted.
          Reuben Chamberlin, an ensign, to be 2d. Lieutt. vice 2d. Lieutt. H. R. Graham promotd.
          Samuel Gates of Massachusets to be a 2d. Lieutt. in the corps of Artillerists.
          
          William Clark of Kentucky to be a 2d. Lieutt. in the corps of Artillerists.
          John Roney of Pensylvania to be an Ensign in the 1st. regimt. of infantry.
          Hezekiah Johnson junr of Maryland to be an Ensign in the 1st. regimt of infantry.
          
            
              Robert Peyton of Virginia
              }
              to be ensigns in the 2d. regimt of infantry
            
            
              John R. N. Luckett of Maryland
            
            
              Benjamin S. Smoot of Maryland
            
            
              James Bloodworth of N. Carolina
            
            
              Anthony Forster of N. Carolina
            
            
              Alfred Sebastian of Kentucky
            
            
              George W. Sevier of Tennissee
            
          
          Francis de Masson to be teacher of the French language in the corps of engineers.
          
            
              Richard Davidson of Kentucky
              }
              to be Surgeon’s mates in the army of the US.
            
            
              Hanson Catlett of Kentucky
            
            
              George Hall of S. Carolina
            
          
          
            Th: Jefferson 
            [Mar. 24. 04.]
          
        